Citation Nr: 0403519	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-20 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable disability rating for 
residuals of a fracture of a right cervical rib.

(The issues of eligibility for Service Disabled Veterans' 
(RH) Insurance under 38 U.S.C.A. § 1922(a) and eligibility 
for waiver of premiums under 38 U.S.C.A. § 1912(a) are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February 1999 and January 2000 decisions by the 
RO in Los, Angeles, California, which, in pertinent part, 
denied service connection for a back disability, and granted 
service connection and a 0 percent rating for a fractured 
right cervical rib.  The veteran appealed for a higher rating 
for the latter disability.  A personal hearing was held 
before an RO hearing officer in January 2000.  A personal 
hearing was held before the undersigned veterans law judge in 
April 2001.  In August 2001, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In its August 2001 remand, the Board noted that additional 
pertinent evidence had been received since the last 
supplemental statement of the case (SSOC) on the back claim 
was issued in February 2000, and since the statement of the 
case (SOC) on the cervical rib claim was issued in March 
2000.  The case was remanded in part for RO review of the 
additional evidence with issuance of an SSOC.  See 38 C.F.R. 
§ 19.31, 19.37 (2003).

The claims file shows that, after the Board's last remand, 
the RO has not issued an SSOC, despite its receipt of still 
more pertinent evidence.  Due to inadequate RO compliance 
with the Board's last remand, the Board must again remand the 
case. Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Board finds that the RO should attempt to 
obtain private medical records from Cigna Health care.  The 
veteran provided an address for this medical provider in 
April 2002 (although she believed that this provider was no 
longer in business).  Nonetheless, an attempt should be made 
to obtain such records.  38 U.S.C.A. § 5103A(b) (West 2002).  
The veteran related that she was treated at this facility 
from 1979 to 1980.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law during the pendency of 
this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  This liberalizing law is applicable 
to this appeal.  The VA promulgated regulations to implement 
the provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
her claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that the notice 
requirements of § 5103(a) are not met unless VA can point to 
a specific document in the record).  The RO should ensure 
that all VCAA notice and duty to assist obligations have been 
satisfied.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should attempt to obtain 
private medical records pertaining to the 
veteran from Cigna Health Care, dated 
from January 1979 to December 1980.

2.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for service 
connection for a back disability, and for 
a compensable rating for residuals of a 
fracture of a cervical rib.  With respect 
to the latter claim, the RO should 
consider whether "staged" ratings are 
warranted, pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If the claims 
are denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




